39 F.3d 411
AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Plaintiff-Appellee,v.UNITED ARTISTS PAYPHONE CORPORATION, United ArtistsTelecommunications, Inc., UA/Ranlee Joint Venture& UA/Ranlee, Inc., Defendants-Appellants,Ranlee Communications, Inc., Defendant.
No. 762, Docket 94-7616.
United States Court of Appeals,Second Circuit.
Argued Nov. 2, 1994.Decided Nov. 4, 1994.

Robert M. Peak, New York City (Jeffrey N. Leibell, Reboul, MacMurray, Hewitt, Maynard & Kristol, of counsel), for defendants-appellants.
Peter J. McHugh, New York City (Martin Domb, Hill, Betts & Nash, of counsel), for plaintiff-appellee.
Before:  MESKILL, WINTER, and MAHONEY, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Leisure.  American Tel. & Tel. Co. v. United Artists Payphone Corp., 852 F.Supp. 221 (S.D.N.Y.1994).